Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I [device claim], claims 1-6 in the reply filed on 09/08/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANAZAKI (Pub. No.: US 2020/0176473).
Re claim 1, YANAZAKI teaches a semiconductor device, comprising: 
a conductive film containing molybdenum and a metal element, the metal element having a melting point lower than a melting point of molybdenum, the metal element forming a complete solid solution with molybdenum (“a metal material is used for the conductor 701, a material containing one or more metal elements selected from aluminum, chromium, copper, silver, gold, platinum, tantalum, nickel, titanium, molybdenum, tungsten”, FIG. 2B, ¶ [0155]).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to select a combination of molybdenum ban titanium as a metal element because molybdenum is known as a high melting point metal so that it can manufacturing as a thin layer for high integration of the semiconductor device and titanium is known for resistant to corrosion in water since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 2, YANAZAKI, FIG. 1 teaches the semiconductor device according to claim 1, wherein the metal element is at least one selected from the group consisting of titanium, vanadium, and niobium (701, [0155]).
In re claims 3-4, YANAZAKI differs from the claim invention by not disclosing wherein the metal element is contained in an amount of 5 atomic or less with respect to a total amount of molybdenum and the metal element (claim 3); and
wherein the metal element is contained in an amount of 1 atomic % or less with respect to a total amount of molybdenum and the metal element (claim 4).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANAZAKI in view of Ishizaki (Patent No.: US 10170494).
Re claim 5, YANAZAKI teaches all the limitation of claim 1.
YANAZAKI fails to teach the limitation of claim 5.
Ishizaki teaches a stacked body having a plurality of the conductive films (70/71) alternately stacked with insulating films (40, FIG. 3, col. 2, lines 44-49); and 
a columnar part provided in the stacked body along a stacked direction of the stacked body, wherein the columnar part has a semiconductor film (20, col. 2, lines 1-23), and an electric charge storage film (32) disposed between the semiconductor film and the plurality of the conductive films (70/71).
It would have been obvious to modify Jones to include the above said teaching because Ishizaki discloses that its memory layer is located in the columnar part, and YANAZAKI, col. 2, lines 1-23 recognizes its existing in the columnar form (Jones ¶ [0008]).
Re claim 6, in the combination, YANAZAKI teaches the semiconductor device according to claim 5, wherein the conductive films are arranged as one of a control gate or a control electrode (701, FIG. 2B, [0374]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894